Citation Nr: 1029575	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-10 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, 
that denied entitlement to service connection for asbestosis.  

In September 2009, the Veteran and his brother testified at a 
videoconference hearing before the undersigned; a transcript of 
that hearing is of record.


FINDING OF FACT

Competent and persuasive evidence of record does not demonstrate 
that an asbestos-related lung disease was manifested during 
active service or was developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the service connection claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in April 
2008 that fully addressed all notice elements.  The letter was 
sent prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.

With respect to the Dingess requirements, in April 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records as well as 
VA and private treatment records.  The Veteran submitted written 
statements discussing his contentions, lay statements from fellow 
servicemen, family, and his former employer, and private 
treatment records.  The Board notes that the Veteran testified in 
September 2009 that he had applied for benefits from the Social 
Security Administration (SSA) in 1986.  However, he also 
testified that his past SSA disability benefits application had 
pertained to an unrelated brain aneurysm disorder.  Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (noting that where there 
was no specific allegation that the evidence, reports, or 
evaluations in conjunction with the SSA decision, there was no 
duty obtain the decision or records from the SSA).  Moreover, 
subsequent records or statements do not indicate that the Veteran 
was ever awarded benefits from SSA.  Accordingly, the Board finds 
that a remand to obtain those records would cause undue delay and 
is not necessary.  

The Veteran was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned in 
September 2009.  The Veteran and his representative did not 
identify any additional evidence related to his claim.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA.  38 
U.S.C.A. § 5103A(b)(1) (West 2009).  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.

A VA examination with respect to the service connection issue on 
appeal was obtained in February 2009.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the February 2009 VA opinion 
obtained in this case is more than adequate, as it is predicated 
on a full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include VA and private treatment records, 
and the statements of the Veteran, and provides a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.

In cases involving asbestos exposure, the claim must be analyzed 
under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Although there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, 
Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford v. 
Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, whether there was pre-service or post-
service occupational or other asbestos exposure, and whether 
there is a relationship between asbestos exposure and the claimed 
disease.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran contends that he currently suffers from asbestosis as 
a result of events incurred during his active military service.  
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

Service personnel records reflected that he was a fireman working 
under the rate of a machinist's mate aboard a ship.  His DD Form 
214 showed that he received education and training as a 
machinist's mate.      

Service treatment records are negative for any complaints or 
treatment for asbestosis.  On separation examination report dated 
in October 1968, the Veteran made no respiratory complaints, and 
his respiratory system was found to have no abnormalities.  

A post-service June 1999 chest X-ray of the Veteran revealed 
irregular opacities in the lower and mid lung zones of 1/1 
profusion.  There was also diaphragmatic pleural plaque noted on 
the left and ill-defined diaphragm as well as diffuse chest wall 
pleural thickening on the right.  In a July 1999 statement, a 
private physician indicated that with a significant exposure 
history to asbestos dust, the X-ray findings were consistent with 
diagnoses of asbestosis and asbestos-associated pleural fibrosis 
and that there was evidence for possible malignancy.  

In an August 2001 private medical report, the Veteran complained 
of chest pain, a marked degree of shortness of breath, wheezing 
which became worse in humid weather, and a dry cough with white-
brownish sputum production.  The Veteran admitted to smoking one 
pack of cigarettes per day since he was 25 years old as well as 
being exposed to inhaled asbestos dust while working as a welder 
and pipefitter for 40 years.  Examination revealed inspiratory 
and expiratory scattered wheezes.  A spirometry test indicated 
mild obstructive lung pattern.  The physician noted the Veteran's 
June 1999 chest X-ray and opined that given the Veteran's 
occupational history of exposure to inhaled asbestos dust, an 
abnormal radiograph, and his physical findings, he felt with a 
reasonable degree of medical certainty that the Veteran was 
diagnosed as having asbestosis and asbestos-related pleural 
disease.  

In his April 2008 claim, the Veteran asserted that he was exposed 
to asbestos multiple times while working as a machinist's mate.  
He indicated that while the ship underwent installation of new 
equipment, the equipment, floor, and buckets had to be covered by 
asbestos blankets to prevent damage from the welding.  He stated 
that he had to remove the asbestos blankets and clean up all of 
the construction debris every day, which led to his exposure to 
asbestos.  While he acknowledged that was possible that asbestos 
was all around him while he was employed as a pipefitter, he 
reported that he remembered being exposed to it while in active 
military service.      

In his June 2008 notice of disagreement, the Veteran indicated 
that the only time he was exposed to open asbestos was during 
service when he worked as a welder's helper.  He further reported 
that he began to suffer from pneumonia with a common cold within 
two years of his service discharge and was not tested for 
asbestosis until the late 1990's.  

A January 2009 letter from a private physician stated that the 
Veteran had been diagnosed with asbestosis by a group in New 
Jersey and that it was at least as likely as not that the 
currently diagnosed asbestosis was related to asbestos exposure 
in service in which the Veteran did not wear any type of 
protective mask.  

The Veteran submitted lay statements dated in January 2009 from a 
fellow serviceman and his former employer.  The Veteran's fellow 
serviceman stated that he had served aboard the same ship as the 
Veteran during service and confirmed that the ship underwent 
installation of new equipment for which the equipment, floor, and 
buckets had to be covered by asbestos blankets.  He indicated 
that he had also been required to remove the asbestos blankets 
and clean up all of the construction debris every day.  The 
Veteran's former employer reported that the Veteran had been a 
member of the United Association of Journeyman and Apprentices of 
the Plumbing and Pipefitting Industry since January 1978.  He 
stated that the Veteran had worked on many construction projects 
on which the use of asbestos materials had been highly regulated 
so that only personnel trained in the removal of asbestos had 
been permitted to be anywhere in the vicinity of 
asbestos-containing material.  He maintained that to his 
knowledge, the Veteran had not been exposed to asbestos while 
working as a member of the association.  

VA treatment records dated from May 2008 to February 2009 show 
that the Veteran received intermittent treatment for acute 
pharyngitis, chronic obstructive pulmonary disease (COPD), and 
chronic bronchitis.  A June 2008 chest X-ray indicated a nodule 
within the right upper lobe that may have contained 
calcification.  A June 2008 CT scan of the thorax showed no 
features of prior asbestos exposure or intrapulmonary nodule.  
There were small 1 to 2 millimeter mediastinal nodes.  Spirometry 
testing in August 2008 revealed a mild obstructive ventilatory 
defect.  An August 2008 VA pulmonologist reviewed the Veteran's 
chest X-ray and CT scan and found no evidence in the lungs of any 
asbestos-induced diseases.  He also noted a calcified small 
nodule in the upper right lung field.    

On VA examination in February 2009, the Veteran complained that 
his daily cough was worsening and that he contracted pneumonia 
easily.  He reported that his cough was productive with frequent 
purulent sputum and that he wheezed once to several times each 
day.  He stated that he had frequent dyspnea and occasional chest 
pain on any exertion.  Physical examination findings were listed 
as dyspnea on moderate exertion and no evidence of venous 
congestion or edema, chest wall scarring, deformity of chest 
wall, significant weight loss or malnutrition, or conditions that 
may be associated with pulmonary restrictive disease.  The 
Veteran exhibited normal heart sounds, diaphragm excursion, and 
chest expansion.  The examiner reviewed the mildly abnormal chest 
X-ray dated in 2001, the June 2008 CT scan and chest X-ray, and 
the August 2008 spirometry test.  

After reviewing the claims file and examining the Veteran, the 
examiner listed a diagnosis of mild obstructive airways disease, 
finding that the Veteran did not have any asbestos-related lung 
disease.  He explained that he based his opinion on the August 
2008 notes of the VA pulmonologist as well as the June 2008 chest 
X-ray and CT scan.  The examiner stated that no asbestosis was 
found on the Veteran's recent chest X-ray and CT scan and 
explained that a CT scan was the most reliable method of 
determining asbestos related lung disease.  The examiner also 
maintained that he had consulted with another VA pulmonary 
specialist who had likewise agreed that in the absence of any 
radiological evidence of asbestosis, there was no way to state 
that the Veteran had any asbestos-related lung disease.  The 
examiner concluded that the Veteran's lung disease was less 
likely as not caused by or a result of his in-service asbestos 
exposure.  

During the September 2009 hearing, the Veteran testified that he 
worked as a machinist's mate in the military and that he was 
exposed to asbestos when he had to clean up and remove the 
material left on the ship while it was being rebuilt.  The 
Veteran indicated that his breathing difficulties had started 
when he was discharged from service.  He reported that he 
contracted pneumonia easily, was always being put on inhalers, 
and currently suffered from tightness in the chest, shortness of 
breath, and fatigue.  He testified that he worked as a pipefitter 
after service but asserted that all of his job sites were tested 
for asbestos beforehand.  He reported that if any asbestos was 
found on a job site, licensed asbestos removers would go in and 
clean the site before the Veteran started working there.  He also 
stated that when he worked with the pipes, he wore gloves and 
masks.  The Veteran's brother testified that he was stationed on 
the same ship as the Veteran and that he also had asbestosis in 
his lungs.    

In this case, there is no record of exposure to asbestos during 
service.  However, in each case where a veteran is seeking 
service connection for any disability, due consideration shall be 
given to the places, types, and circumstances of such veteran's 
service as shown by such veteran's service record, the official 
history of each organization in which such veteran served, such 
veteran's treatment records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2009).  The 
Board finds the Veteran's description of asbestos exposure during 
service while removing the asbestos blankets and cleaning up the 
construction debris on his ship every day to be credible.  In 
giving due consideration to the places, types, and circumstances 
of his service, in-service asbestos exposure is conceded.

However, even assuming that the Veteran was exposed to asbestos 
in service, the evidence of record does not support a finding 
that he has been diagnosed with an asbestos-related lung disease.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The Board places little probative value on the July 1999, August 
2001, and January 2009 private medical opinions finding that the 
Veteran had a diagnosis of asbestosis.  The July 1999 and August 
2001 private physicians largely based their opinions on the 
Veteran's reported exposure to asbestos and a June 1999 abnormal 
chest X-ray.  However, the physicians did not take a CT scan of 
the Veteran's chest at the time, and the June 1999 abnormal chest 
X-ray has subsequently been refuted as evidence of asbestosis by 
a recent CT scan of the Veteran's chest.  Therefore, the July 
1999 and August 2001 private medical opinions are unsupported by 
the available objective medical evidence of record.  With respect 
to the January 2009 private opinion, although the physician 
stated that the Veteran's asbestosis was related to his exposure 
to asbestos in service, she had not actually diagnosed him with 
asbestosis herself and was only basing her opinion on the 
diagnosis made by the Veteran's physicians in New Jersey.  The 
Board also finds that the January 2009 opinion is not supported 
by adequate rationale, as the examiner did not base her opinion 
on any objective medical evidence.  If the examiner does not 
provide a rationale for the opinion, this weighs against the 
probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board is not bound to accept medical opinions that 
are based on history supplied by the Veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993).
  
In contrast, the Board assigns greater weight to the February 
2009 VA medical opinion.  In placing greater weight on the 
February 2009 opinion, the Board notes that the examiner made a 
thorough review of the claims file, including the June 1999 
abnormal chest X-ray, conducted a comprehensive examination of 
the Veteran, and provided a detailed rationale for his medical 
opinion.  In rendering his opinion, the February 2009 VA examiner 
reviewed the mildly abnormal June 1999 chest X-ray as well as a 
more recent chest X-ray taken in June 2008 and a June 2008 CT 
scan of the Veteran's chest.  The examiner noted that the June 
2008 VA X-ray and CT scan of the chest revealed no objective 
medical evidence of asbestosis in the Veteran's chest.  He also 
consulted with another pulmonary specialist and reviewed a June 
2008 VA pulmonologist's notes regarding the Veteran's respiratory 
condition.  Based on his review of the available medical 
evidence, his consultation with other specialists, and his 
rationale that a CT scan was the most reliable method of 
determining asbestos related lung disease, the February 2009 VA 
examiner found that the Veteran had no current diagnosis of 
asbestosis.  While the Veteran's June 1999 chest X-ray was 
previously found to be consistent with asbestosis, subsequent 
reports and studies have refuted that finding and the Board finds 
that the February 2009 VA examination with the most recent study 
of the Veteran's lungs, which found no asbestos-related 
disability, is the most probative (persuasive) evidence on the 
question of whether the Veteran has a current asbestos-related 
lung disorder.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
competent and persuasive evidence of record has not demonstrated 
the presence of asbestosis or any other asbestos-related lung 
disorder, the Board finds that service connection for asbestosis 
is not warranted.

The Board notes that even assuming, arguendo, that the Veteran 
had a currently diagnosed asbestos-related lung disorder, service 
connection would still not be warranted.  Although a January 2009 
private medical opinion found that the Veteran's asbestosis was 
related to his exposure to asbestos in service, this opinion was 
not based on any rationale, which weighs against the probative 
value of the opinion.  Sklar v. Brown, 5 Vet. App. 140.  The 
February 2009 VA examination finding that the Veteran's lung 
disease was less likely as not caused by or a result of his in-
service asbestos exposure is more probative and persuasive 
because the examiner based his opinion on a review of the claims 
file and adequate rationale.  

In addition, the first post-service evidence of the Veteran's 
lung disability is in June 1999, approximately 31 years after his 
separation from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the 
Board finds that even if it were to concede a current diagnosis 
of asbestosis, there is no competent evidence of a direct medical 
nexus between military service and the Veteran's claimed 
asbestosis, and thus, service connection for asbestosis would not 
be warranted.  Finally, regarding the intermittent findings of 
acute pharyngitis, COPD, chronic bronchitis, and mild obstructive 
airways disease in the record, the Board notes that the Veteran 
has not contended nor does the evidence show that any of these 
disorders were incurred in or aggravated by active service. 

Evidence of record also includes the Veteran's statements and 
hearing testimony asserting continuity of respiratory 
symptomatology since discharge as well as a nexus between his 
claimed respiratory disorder and service.  The Board has also 
considered his friends and family's contentions that he has 
asbestosis related to his active service.

	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	The Veteran is competent to report symptoms because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  As noted above, he has indicated that 
he has experienced respiratory symptomatology since service 
discharge.  In determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
In this case, the Board finds that the Veteran's reported history 
of respiratory symptomatology since service discharge, while 
competent, is nonetheless not credible, as it is inconsistent 
with the other evidence of record.  Post-service medical evidence 
does not reflect any complaints or treatment related to the 
claimed disorder for many years following active service.  The 
Board also cannot ignore the significance of the fact that the 
Veteran first filed his claim for service connection in 2008, 
over 30 years after conceded in-service asbestos exposure.  Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that weighs 
against the claim).  Thus, to the extent that he contends that 
this condition has existed since service, the Board simply does 
not find the Veteran to be credible.  Dalton v. Nicholson, 21 
Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing).  Therefore, continuity of respiratory 
symptomatology has not been established, either through medical 
evidence or through lay statements.

Lay evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) 
("VA must consider lay evidence but may give it whatever weight 
it concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that a service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination).  Although the Veteran is 
competent to report that he was exposed to asbestos during 
service which resulted in his current claimed respiratory 
disorder, the Board must still weigh his lay statements against 
the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 
465.  The Board does not find the Veteran and his brother's lay 
statements concerning the etiology of the claimed lung disorder 
to be credible, as they are inconsistent with probative and 
objective medical evidence of record which showed that he does 
not have an asbestos-related lung disease caused by or a result 
of in-service asbestos exposure.  Thus, a nexus between the 
Veteran's claimed disorder and his active service has not been 
established, either through medical evidence or lay statements.

For the foregoing reasons, the claim for service connection for 
asbestosis must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is 
denied.


ORDER

Entitlement to service connection for asbestosis is denied.  



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


